J-S08040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JULIAN ANTHONY JORDAN                      :
                                               :
                       Appellant               :   No. 928 MDA 2021

       Appeal from the Judgment of Sentence Entered February 24, 2021
     In the Court of Common Pleas of Lebanon County Criminal Division at
                       No(s): CP-38-CR-0000382-2020


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                             FILED: MAY 12, 2022

       Julian Anthony Jordan (Appellant) appeals from the judgment of

sentence imposed in the Lebanon County Court of Common Pleas, following

his non-jury conviction of driving under the influence of controlled substances

(DUI), possession of a small amount of marijuana, and failing to drive at a

safe speed.1 He argues the trial court erred when the court (1) determined

Appellant’s supplemental post-sentence motion was untimely filed, and (2)

refused to consider Appellant’s challenge to the ineffective assistance of trial

counsel on direct appeal pursuant to Commonwealth v. Holmes, 79 A.3d

562 (Pa. 2013). For the reasons below, we affirm.




____________________________________________


1 75 Pa.C.S. § 3802(d)(2), 35 P.S. § 780-113(a)(31), and 75 Pa.C.S. § 3361,
respectively.
J-S08040-22



        On November 27, 2019, at approximately 12:36 a.m., Appellant was

driving a white Scion vehicle in Lebanon, Pennsylvania, when he was stopped

for failing to drive at a safe speed. He was subsequently arrested for DUI and

possession of a small amount of marijuana. The case proceeded to a non-jury

trial conducted on January 11, 2021. The relevant facts presented during

Appellant’s bench trial, as summarized by the trial court, are as follows:

              On November 27, 2019, Sergeant Steven Bord (hereafter
        [Sergeant] Bord) of the Lebanon City Police responded to a call by
        Patrolman Andrew Harner (hereafter Officer Harner) regarding a
        White Scion vehicle moving “incredibly fast” north on Lincoln
        Avenue in the City of Lebanon. [Sergeant Bord] intercepted the
        vehicle at the intersection of Seventh and Mifflin Streets. [He]
        and [Officer Harner] approached the Scion[.]

              The window of the Scion was down and [Sergeant Bord]
        smelled the odor of burnt marijuana coming from the vehicle.
        [Sergeant Bord] saw [Appellant] and observed that his eyes “were
        red, bloodshot and the rims were really red and he had slow
        speech. [Appellant’s] speech was long and drawn out. . . . His
        motions and movements were slow, dream like.” No one else was
        in the vehicle with [Appellant].

               [Sergeant Bord] observed “green vegetable material” in the
        recess of the door handle. Based upon his 35 years as a police
        officer, [Sergeant Bord] identified this material as looking exactly
        like marijuana. Additional green vegetable material was found in
        a small tin [located between the seat and center console2] inside
        the vehicle. [The vehicle was registered to Appellant.]

                                       *       *   *

             The Commonwealth entered a Stipulation . . . that the leafy
        green substance . . . was sent to the Pennsylvania State Police



____________________________________________


2   N.T. Bench Trial, 1/11/21, at 12.


                                           -2-
J-S08040-22


     Harrisburg Regional Laboratory for analysis[, and] revealed . . .
     to be marijuana, a Schedule I controlled substance.

            [Sergeant Bord] indicated that the smell of burnt marijuana
     was observed emanating from [Appellant] and the white Scion.
     [He] relied upon his 35 years [as] a police officer, including
     training and his experience on the Drug Task Force and seven (7)
     years as a Forensic Detective, to substantiate his ability to identify
     the smell of burnt marijuana and the physical effects smoking
     marijuana has on a person. Through his observations of the
     materials found in the vehicle and the actions of [Appellant] on
     November 27, 2019, [Sergeant Bord] opined that [Appellant] was
     under the influence of marijuana[,] exhibited “all the signs of
     complete THC impairment[,]” and . . . was incapable of driving
     safely.

           [Officer] Harner has been a police officer for 27 years[, and]
     has extensive training and experience in the detection of impaired
     drivers. This training extends to all substances that can impair
     someone’s ability.

            On November 27, 2019, [Officer Harner] observed the white
     Scion vehicle travelling at a high rate of speed north on Lincoln
     Avenue. [He] pursued the vehicle, estimating its speed to be 50-
     60 miles per hour. He could not catch up with the vehicle. [Officer
     Harner] did not pursue the white Scion at the same speed because
     the area is a residential neighborhood; [he] did not want to risk
     endangering residents of the area. [The officer] radioed the
     situation to other Lebanon City Police in the vicinity in order to
     obtain assistance in intercepting and stopping the white Scion.

           The traffic stop of [Appellant] was recorded by the deck
     camera in [Officer Harner’s] patrol car. Recording commenced at
     the activation of [the officer’s] lights and sirens. The recording[,
     which was played for the trial court,] shows [Officer Harner’s]
     pursuit of the white Scion beginning on Canal Street through when
     the vehicle [was] stopped at 500 North Seventh Street, the corner
     of Mifflin and Seventh [S]treets. Video recording continued
     through the entire incident including search of the vehicle, talking
     with [Appellant] and field sobriety testing.

            [Officer Harner] requested [Appellant] to put the vehicle in
     park and to open the window. [Appellant] was the sole occupant
     of the [vehicle. Officer Harner] observed that [Appellant] was
     “very slow with his actions.” . . . Based on [Officer Harner’s]
     training and experience, he determined that the odor emitting

                                     -3-
J-S08040-22


      from the vehicle was “recently burnt” marijuana. [The officer]
      suspected impairment based on odor and motor skills and his
      observation that [Appellant’s] eyes were “red and they were
      glassed over.” Based on his training and experience, as well as
      “the totality of the circumstances . . . [Appellant’s] skill level that
      he had with comprehending and his mental and physical
      capabilities”, [Officer Harner] placed [Appellant] under arrest for
      driving under the influence of marijuana. [The officer] did not
      perform field sobriety testing at that time because he believed
      that the totality of the circumstances warranted placing
      [Appellant] under arrest.

            [Officer Harner] placed [Appellant] in the backseat of his
      patrol car in order to transport [him] to the [h]ospital for a blood
      test. This transport was visually and audio recorded. [Officer
      Harner] testified that the video showed [Appellant] to have signs
      of impairment. “He was very incoherent. His eyes were closed.”

             Upon arrival at [the hospital], [Officer Harner] asked
      [Appellant] if he would perform sobriety tests.       [Appellant]
      agreed. [Officer Harner] explained and demonstrated the tests to
      [Appellant] and conducted the “walk-and-turn” and the “one-leg
      stand divided attention” tests on [Appellant].      [Appellant’s]
      performance of the sobriety tests was recorded on dash-cam
      video. [Officer Harner] testified that [Appellant] exceeded the
      number of validated clues needed for [the officer] to reach a
      decision point on [Appellant’s] impairment. Combined with the
      totality of the circumstances, including experience and training,
      [Officer Harner] felt that [Appellant] should not be operating a
      motor vehicle.

            [Officer Harner then] requested that [Appellant] have a
      blood test performed. [The officer] read the . . . Implied Consent
      [form] to [Appellant]. [Appellant] refused the blood test multiple
      times. . . . Notwithstanding this refusal, [Officer Harner]
      confirmed that he believed [Appellant] to be so impaired that he
      was rendered incapable of safely driving.

Trial Ct. Op., 6/16/21, at 2-6 (record citations omitted).

      At the conclusion of the bench trial, the court found Appellant guilty of

all charges. In announcing its verdict, the court commented:




                                       -4-
J-S08040-22


     [T]he only thing that is giving me pause is the field sobriety tests.
     I actually think that [Appellant] did fairly well on the field sobriety
     test, surprisingly well given everything else that I saw. Had it not
     been for the field sobriety tests, I would have had no pause at all.
     The manner in which [Appellant] drove, the manner in which [he]
     blew through a stop sign at a very [perilous] intersection. The
     manner he was described to be after police encountered him, and
     the manner which I observed him in the back seat of the [police]
     vehicle. They all screamed to me that [Appellant] should not be
     behind the wheel of a car.

           What puts me over the top is the refusal. I’m permitted to
     consider an individual’s refusal as evidence of his own
     consciousness of guilt. In this case, that is what puts me over the
     top. . . .

N.T., Bench Trial, at 69-70. On December 24, 2021, the trial court sentenced

Appellant to a term of 72 hours’ to six months’ imprisonment for DUI, a $25

fine and concurrent 30 days’ probation for possession of marijuana, and a $25

fine for the summary driving offense.

     Still represented by trial counsel — Assistant Public Defender Dalia A.

Aboraya, Esquire — Appellant filed a timely post-sentence motion on March 8,

2021, challenging the weight and sufficiency of the evidence supporting his

DUI conviction. Before the trial court ruled on the motion, on April 9, 2021,

new counsel — John T. Fegley, Esquire — entered his appearance for

Appellant.      That same day, Attorney Fegley filed a “Supplemental Post-

Sentence Motion” without first obtaining leave of court.             The supplemental

motion presented two claims alleging the ineffective assistance of trial

counsel:       (1) counsel failed to seek suppression of the evidence obtained

during     a    warrantless   search   of    Appellant’s   vehicle    in   violation   of

Commonwealth v. Alexander, 243 A.3d 177 (Pa. 2020), and (2) counsel


                                            -5-
J-S08040-22



failed to “elicit evidence of [Appellant’s] physical performance” during the

Horizontal    Gaze     Nystagmus      (HGN)      field   sobriety   test.   Appellant’s

Supplemental Post-Sentence Motion, 4/9/21, at 3-5 (unpaginated). Appellant

further asserted that the trial court had the authority to consider these

ineffectiveness claims on direct appeal pursuant to Holmes, because (1) his

short sentence would “likely” deny him the opportunity to bring these claims

on collateral review and (2) “[i]f granted a hearing . . ., [he was] prepared to

expressly waive his right to subsequently review under the” Post Conviction

Relief Act (PCRA).3 Id. at 2-3 (unpaginated).

        On April 15, 2021, the trial court entered an order directing the

Commonwealth to file a written response to Appellant’s supplemental post-

sentence motion. Order, 4/15/21, at 1. The Court noted that after review, it

would “render a decision with respect to whether a hearing regarding trial

counsel’s ineffectiveness can be conducted as part of the Post-Sentence

Process.” Id. at 1-2.

        On April 27, 2021, Appellant filed a brief in support of his original and

supplemental post-sentence motions.4 On April 30th, the Commonwealth filed

a brief in opposition to the supplemental post-sentence motion, asserting

____________________________________________


3   42 Pa.C.S. §§ 9541-9546.

4 In that motion, he withdrew his prior claim that the evidence was insufficient
to support his conviction of DUI. See Appellant’s Brief in Support of Post-
Sentence Motion and Hearing on Supplemental Post-Sentence Motion,
4/27/21, at 8.


                                           -6-
J-S08040-22



Appellant’s request for relief did not meet either of the Holmes exceptions,

permitting the resolution of ineffectiveness claims on direct appeal.       See

Commonwealth’s Brief in Opposition to [Appellant’s] Supplemental Post-

Sentence Motion, 4/30/21, at 4 (unpaginated).

       On May 7, 2021, the trial court entered an order denying Appellant’s

request for a hearing on his Supplemental Post-Sentence Motion. See Order,

5/7/21. The court found Appellant’s supplemental motion was untimely filed,

and, therefore, Appellant failed to demonstrate “good cause” for the court to

consider his ineffectiveness claims prior to PCRA review.        See id. at 3.

Subsequently, on June 16, 2021, the court entered an order and opinion

denying Appellant’s original post-sentence motion.       Order, 6/16/21.    This

timely appeal follows.5

       Appellant raises two issues on appeal, both of which challenge the trial

court’s denial of relief on his supplemental post-sentence motion:

       1. Did the trial court err in finding that [Appellant’s]
          Supplemental Post-Sentence Motion was untimely despite
          Pa.R.Crim.P.    720(B)(1)(b)     specifically authorizing
          supplemental post-sentence motions?


____________________________________________


5We note the court mistakenly sent its June 16th order to trial counsel, and
not Attorney Fegley. Thus, it filed an amended order the next day, June 17th,
which it mailed to Attorney Fegley.

      Later, Appellant timely complied with the trial court’s directive to file a
Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. The
concise statement does not include either of the claims addressed in
Appellant’s original post-sentence motion.


                                           -7-
J-S08040-22


       2. Did the trial court err in finding that the dictates of [Holmes],
          for trial courts to liberally allow the unitary review of ineffective
          assistance of counsel claims in cases involving short sentences,
          did not apply to that matter at hand where [Appellant] was
          sentenced to a maximum term of 6 months?

Appellant’s Brief at 4.

       In his first issue, Appellant contends the trial court erred when it

determined his supplemental post-sentence motion was untimely filed. “[T]o

the extent that this [claim] presents an issue of interpretation of the relevant

rules of criminal procedure . . . our standard of review is de novo and our

scope of review is plenary.” Commonwealth v. Libengood, 152 A.3d 1057,

1059 (Pa. Super. 2016) (citation and quotation marks omitted).

       It is axiomatic that an appeal in a criminal case must be filed within 30

days of the imposition of sentence. Commonwealth v. Dreves, 839 A.2d

1122, 1126 (Pa. Super. 2003) (en banc). In order to toll the 30-day appeal

period, a defendant must file a post-sentence motion “no later than 10 days

after imposition of sentence.” Pa.R.Crim.P. 720(A)(1). Once a timely post-

sentence motion is filed, the trial court must decide the motion within 120

days, or it is denied by operation of law.6 See Pa.R.Crim.P. 720(B)(3)(a).

       However, the Rule also permits the filing of a supplemental post-

sentence motion under certain circumstances. Rule 720(B)(1)(b) provides:

       The defendant may file a supplemental post-sentence motion in
       the judge’s discretion as long as the decision on the
____________________________________________


6Paragraph (B)(3)(b) permits the trial court, “for good cause shown,” to grant
one 30-day extension of the 120-day decision period.             Pa.R.Crim.P.
720(B)(3)(b).


                                           -8-
J-S08040-22


       supplemental motion can be made in compliance with the time
       limits of paragraph (B)(3).

Pa.R.Crim. P. 720(B)(1)(b) (emphasis added). Thus, a defendant may seek

permission from the trial court to file a supplemental post-sentence motion,

so long as the court can decide the motion within the 120-day period set forth

in paragraph (B)(3)(b).7 Furthermore, the courts of this Commonwealth also

recognize the authority of a trial court to permit a defendant to file an untimely

post-sentence motion nunc pro tunc, so long as the defendant files the motion

“within 30 days after the imposition of sentence [and] demonstrate[s]

sufficient cause[ to] excuse the late filing.”       Dreves, 839 A.2d at 1128

(emphasis and footnote omitted).

       In the present case, Appellant filed a timely post-sentence motion within

the requisite 10-day period.        However, before the trial court ruled on that

motion — and 44 days after sentencing — new counsel entered their

appearance and filed a supplemental post-sentence motion seeking unitary

review of ineffectiveness claims on direct appeal due to Appellant’s short

sentence. The trial court denied the supplemental motion as untimely filed,

noting it was filed more than 30 days after the sentence was imposed. The

court explained that “claims for unitary review [of ineffectiveness challenges]

are extraordinary [and] time-sensitive.” Trial Ct. Op., 7/28/21, at 5. Thus,

the trial court concluded “it [was] not appropriate to grant unitary review via

an untimely request for Post-Sentence Relief.” Id.
____________________________________________


7As noted supra, the trial court may grant an additional 30-day extension for
“good cause shown.” Pa.R.Crim.P. 720(B)(3)(b).

                                           -9-
J-S08040-22



       On appeal, Appellant challenges the trial court’s ruling that his

supplemental post-sentence motion was untimely filed. We agree that the

court’s characterization of the motion as “untimely” was incorrect. Indeed,

the motion at issue was a “supplemental” motion — Appellant had filed a

timely post-sentence motion on March 8, 2021, within 10 days of the

imposition of sentence on February 24th.8              Thus, pursuant to Rule

720(B)(1)(b), Appellant could file a supplemental motion so long as it could

be decided within the 120-day period set forth in paragraph (B)(3)(a) — or,

in this case, by July 6, 2021.9 Appellant’s supplemental motion, filed on April

9th, could have been decided during the requisite time period.

       Nevertheless, we still conclude Appellant is entitled to no relief. Rule

720(B)(1)(b) permits a defendant to file a supplemental motion only “in the

judge’s discretion.”      Pa.R.Crim.P. 720(B)(1)(b).    Here, Appellant did not

request permission to file the supplemental motion in either a separate

petition, or in the motion itself. Rule 720 does not permit Appellant to file a




____________________________________________


8The tenth day following sentencing was Saturday, March 6, 2021. Therefore,
Appellant had until Monday, March 8th, to file a timely post-sentence motion.
See 1 Pa.C.S. § 1908.

9Rule 720(B)(3)(a) states that the 120-day period runs from “the filing of the
motion[,]” not from the imposition of sentence. Pa.R.Crim.P. 720(B)(3)(a).


                                          - 10 -
J-S08040-22



supplemental post-sentence motion absent leave of court. Thus, no relief is

warranted.10
____________________________________________


10 We recognize that the short term of Appellant’s sentence renders relief
pursuant to the Post Conviction Relief Act (PCRA) impossible. See 42 Pa.C.S.
§ 9543(a)(1)(i) (“To be eligible for [post-conviction collateral relief], the
petitioner must plead and prove . . . [that] at the time relief is granted [he is]
currently serving a sentence of imprisonment, probation or parole for the
crime[.]”). However, under the Holmes exception directed toward these
types of “short sentence” cases, “the unitary review [must be] preceded by
the defendant’s knowing and express waiver of his entitlement to seek PCRA
review from his conviction and sentence, including an express recognition that
the waiver subjects further collateral review to the time and serial petition
restrictions of the PCRA.” Holmes, 79 A.3d at 564. Here, Appellant did not
expressly waive his right to collateral review in his supplemental motion, or
attach a separate affidavit, but rather stated — contingently — that “[i]f
granted a hearing on his claims[, he was] prepared to expressly waive his
right to subsequent review under the PCRA[.]” Appellant’s Supplemental Post-
Sentence Motion at 3 (unpaginated). This is insufficient under Holmes.

      Furthermore, Appellant’s proposed ineffectiveness claims fall short.
With regard to trial counsel’s failure to seek suppression of the tin of marijuana
under Alexander, we note that even if that evidence was suppressed,
Appellant does not challenge Sergeant Bord’s authority to seize the marijuana
— in plain view — located in the recess of the door handle. That evidence also
was sufficient to support Appellant’s conviction of possession of a small
amount of marijuana.

      Moreover, with regard to counsel’s failure to elicit evidence of the HGN
test, Appellant acknowledges that testimony concerning his “involuntary eye
movements during the HGN” test, has been “deemed scientific evidence[,]”
and is, thus, inadmissible absent an adequate scientific foundation.
Appellant’s Supplemental Post-Sentence Motion at 4-5 (unpaginated);
Commonwealth v. Stringer, 678 A.2d 1200, 1201 (Pa. Super. 1996).
However, he asserts that trial counsel should have elicited evidence
concerning his “physical performance” during the test, without reference to
his eye movements. See Appellant’s Supplemental Post-Sentence Motion at
5 (unpaginated). Our review of the record reveals no mention of the HGN test
in the probable cause affidavit or at trial. Thus, the record does not support
his assertion that he was required to perform the HGN test prior to his arrest.
(Footnote Continued Next Page)


                                          - 11 -
J-S08040-22



       Judgment of sentence affirmed.

       Judge Bowes Concurs in the Result.

       Judge Nichols Concurs in the Result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2022




____________________________________________


Accordingly, even if we considered Appellant’s ineffectiveness claims, he
would be entitled to no relief.

                                          - 12 -